                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 1 of 7



                                                                1   Patricia Kirtley Wells (#013905)
                                                                    Kirtley Wells  Law Office
                                                                2   4742 N. 24th Street, Suite 300
                                                                    Phoenix, Arizona 85016
                                                                3   Telephone: (602) 264-7424
                                                                    E-Mail: tk@kwlolaw.com
                                                                4   Attorney for Plaintiff
                                                                5
                                                                6                        IN THE UNITED STATES DISTRICT COURT
                                                                7                                 FOR THE DISTRICT OF ARIZONA
                                                                8
                                                                9   Charmaine Melton,
                                                               10                    Plaintiff,
                                                               11          v.                                        COMPLAINT
Kirtley Wells Law Office




                                                               12                                                    (Jury Trial Requested)
                                                                    Ulta Salon, Cosmetics & Fragrance, Inc.’
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                                     Defendant.
                                 (602) 264-7424




                                                               14
                                                               15
                                                               16
                                                               17          Plaintiff Charmaine Melton (“Melton” or “Plaintiff”) for her complaint against

                                                               18   defendant alleges as follows:

                                                               19          1.     This Court has jurisdiction to hear this complaint and to adjudicate the

                                                               20   claims stated herein under 28 U.S.C. §§ 1331, 1343 and 1345 to redress the unlawful

                                                               21   deprivation of Plaintiff’s rights secured, guaranteed and protected by federal law.

                                                               22          2.     The action is brought pursuant to 42 U.S.C. § 1981 (“Section 1981”) and

                                                               23   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §§ 2000e et seq. (Title

                                                               24   VII) and §102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981A.

                                                               25          3.     Venue is proper in this Court because the practices complained of occurred

                                                               26   in the District of Arizona and defendant can be found in the District of Arizona.

                                                               27          4.

                                                               28                                              PARTIES
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 2 of 7



                                                                1          5.     Plaintiff, at all relevant times, was a resident of Maricopa County, Arizona.
                                                                2          6.     Upon information and belief, at all relevant times to this action, Defendant
                                                                3   Ulta Salon, Cosmetics & Fragrance, Inc. (“Ulta” or “Defendant”) was a foreign for-profit
                                                                4   business/corporation conducting business in the State of Arizona.’
                                                                5          7.      Defendant employed more than 500 employees each working day during
                                                                6   each of 20 or more calendar work weeks in 2018, 2019, 2020 and 2021.
                                                                7          8.      Defendant engaged in unlawful employment practices, in violation of
                                                                8   Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), and/or Section 704(a) of Title
                                                                9   VII, 42 U.S.C. § 2000e-3(a) including discrimination against Plaintiff on the basis of her
                                                               10   race and retaliation for her opposition. The effect of the practices complained of above
                                                               11   has been to deprive Plaintiff of equal employment opportunities and otherwise adversely
Kirtley Wells Law Office




                                                               12   affect her status as an employee, because of her race and because she opposed unlawful
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   employment
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          9.     More than one hundred and eighty days (180) days prior to the institution of
                                                               15   this lawsuit, Melton filed a charge of discrimination with the Equal Employment
                                                               16   Opportunity Commission (“EEOC”) alleging Ulta discriminated against her because of
                                                               17   her race, African American and retaliated against her because she opposed Defendant’s
                                                               18   unlawful discriminatory conduct.
                                                               19          10.    All conditions precedent to the institution of this lawsuit has been fulfilled
                                                               20   and this matter is timely filed.
                                                               21                                  GENERAL ALLEGATIONS
                                                               22          11.    In or around December 2017, Defendant hired Melton, an African
                                                               23   American, as a Master Designer to work at its store in Surprise, Arizona. At the time she
                                                               24   was hired Melton had approximately twenty (20) years’ experience styling hair. As a
                                                               25   Master Designer Melton’s responsibilities included consulting with customers regarding
                                                               26   their hair styling needs, recommending professional hair care services and products and
                                                               27   assisting in store duties while meeting Ulta’s standards, policies and procedures.
                                                               28          12.     Melton was the only African American stylist at the Surprise location.

                                                                                                                -2-
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 3 of 7



                                                                1          13.    Throughout her employment at Ulta, Melton was subjected to a hostile work
                                                                2   environment consisting of harassment and discriminatory treatment on the basis of her
                                                                3   race, African American.
                                                                4          14.    The discrimination and hostile work environment included but was not
                                                                5   limited to Melton being required to work while on break when non-African American
                                                                6   employees were not so required to work, being booked for lower cost services as opposed
                                                                7   to the higher cost chemical services and hair styles which resulted in her earning lower
                                                                8   commissions. Specifically, Melton was often scheduled to work on services that paid
                                                                9   lower commissions and the higher commissioned services were assigned to Melton’s non-
                                                               10   African American co-workers.
                                                               11          15.    Melton was consistently scheduled to work fewer hours than her non-
Kirtley Wells Law Office




                                                               12   African American co-workers which significantly affected her compensation.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13          16.    Melton reported the discriminatory conduct on several occasions to her
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14   manager(s) and/or supervisors. The discriminatory treatment did not stop after her reports
                                                               15   of discrimination. Instead she suffered retaliation because she opposed discrimination.
                                                               16          17.    The retaliation included amongst other things increased scrutiny of Melton
                                                               17   in various activities such when she made purchases, assigning customers who requested
                                                               18   Melton, to receive services from other stylist depriving Melton of compensation, not
                                                               19   allowing Melton to leave early when she requested while non-African American
                                                               20   employees were allowed to leave early, assigning Melton to perform non-styling services
                                                               21   while not equitably assigning non-African Americans to such services, her continued
                                                               22   assignment to lessor paying services and scheduling her to work fewer hours than her non-
                                                               23   African American co-workers.
                                                               24          18.    The effect of the practices complained of above has been to deprive Melton
                                                               25   of equal employment opportunities and otherwise adversely affect her status as an
                                                               26   employee because of her race and/or color and in retaliation because she opposed the
                                                               27   discriminatory treatment she received.
                                                               28          19.    Melton is entitled to an award of back pay, punitive and compensatory

                                                                                                               -3-
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 4 of 7



                                                                1   damages including lost wages, and damages for embarrassment, humiliation, garden
                                                                2   variety mental and emotions distress, all in an amount to be proven at trial.
                                                                3                                         COUNT I
                                                                                   (42 U.S.C. § 1981 – Race Discrimination & Harassment)
                                                                4
                                                                           20.    Plaintiff hereby realleges and incorporates all allegations set forth above.
                                                                5
                                                                           21.    42 U.S. C. §1981 prohibits racial discrimination in the making and
                                                                6
                                                                    enforcement of contracts.
                                                                7
                                                                           22.    At all relevant times, Melton was a member of a protected class under 42
                                                                8
                                                                    U.S.C. §1981 and the Equal Protection Clause of the Fourteenth Amendment to the
                                                                9
                                                                    United States Constitution.
                                                               10
                                                                           23.    As detailed herein, Defendant subjected Melton to intentional racial
                                                               11
                                                                    discrimination in the terms and conditions of her employment and in so doing, Defendant
Kirtley Wells Law Office




                                                               12
                                                                    denied Melton the opportunity to “enforce” and receive the benefits of her employment
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                    contract because of her race, in violation of Section 1981.
                                 (602) 264-7424




                                                               14
                                                                           24.    As a direct and proximate result of Defendant’s conduct, Melton has
                                                               15
                                                                    suffered damages including lost wages, embarrassment, humiliation, garden variety
                                                               16
                                                                    mental and emotions distress, all in an amount to be proven at trial and continues to suffer
                                                               17
                                                                    damages in amounts to be proven at trial.
                                                               18
                                                                                                              COUNT II
                                                               19
                                                                                                  (42 U.S.C. § 1981 – Retaliation)
                                                               20
                                                                           25.    Plaintiff hereby realleges and incorporates all allegations set forth above.
                                                               21
                                                                           26.    Despite Melton’s complaints of discrimination, Defendant failed to
                                                               22
                                                                    promptly and effectively investigate the allegations of discrimination and harassment
                                                               23
                                                                    made by Melton.
                                                               24
                                                                           27.    Defendant failed to take prompt, effective, remedial action to prevent
                                                               25
                                                                    Melton from further discrimination after she reported the unlawful conduct as they were
                                                               26
                                                                    required to do pursuant to Section 1981 pursuant to and Defendant’s the policies and
                                                               27
                                                                    procedures.
                                                               28

                                                                                                                -4-
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 5 of 7



                                                                1          28.    As a direct and proximate result of Defendant’s conduct Melton has suffered
                                                                2   damages and will continue to suffer damages in amounts to be proven at trial.
                                                                3          29.    Defendant’s actions and/or inactions were committed intentionally and with
                                                                4   reckless disregard of Melton’s right to be free from the retaliation described above and to
                                                                5   be further proved at trial, in violation of 42 U.S.C. § 1981.
                                                                6          30.     Accordingly, Melton is entitled to both damages and equitable relief for the
                                                                7   violation of her rights under 42 U.S.C. § 1981.
                                                                8          31.     The conduct complained of above was reprehensible, reckless, intolerable
                                                                9   and/or outrageous and was done in total conscious disregard of a substantial risk of
                                                               10   significant harm to Melton that was likely to and did in fact result from said conduct.
                                                               11          32.    As a direct and proximate result of Defendant’s willful retaliatory conduct,
Kirtley Wells Law Office




                                                               12   Melton has been harmed in an amount to be proven at trial.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13                    Title VII – Discrimination, Harassment & Retaliation
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          33.     Plaintiff incorporates by reference as if fully set forth herein the allegations
                                                               15   contained in the paragraphs above.
                                                               16          34.      Charmaine Melton is a “protected person” under Title VII of the Civil
                                                               17   Rights Act of 1964, as amended, due to her race, African American.
                                                               18          35.    As detailed herein, Melton suffered discriminatory treatment, in the terms
                                                               19   and conditions of her employment and therefore was denied equal terms and conditions of
                                                               20   employment including her compensation.
                                                               21          36.     Defendant unlawfully retaliated against Melton on the basis of her prior
                                                               22   activities in opposing discrimination.
                                                               23          37.    As a direct and proximate result of Defendant’s discrimination and
                                                               24   retaliation Melton suffered damages including lost wages, embarrassment, humiliation,
                                                               25   garden variety mental and emotions distress, all in an amount to be proven at trial.
                                                               26          38.    Plaintiff is entitled to punitive damages as a result of Defendant’s conduct.
                                                               27                                 DEMAND FOR JURY TRIAL
                                                               28          39.    Plaintiff hereby requests a jury trial.


                                                                                                                 -5-
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 6 of 7



                                                                1                                     PRAYER FOR RELIEF
                                                                2          WHEREFORE, Plaintiff respectfully request that the Court:
                                                                3          A.     Order Defendant to make Plaintiff whole by providing appropriate lost
                                                                4   wages with prejudgment interest, in amounts to be proven at trial, and other affirmative
                                                                5   relief necessary to eradicate the effects of its unlawful practices.
                                                                6          B.     Order Defendant to make whole Plaintiff by providing compensation for
                                                                7   past and future pecuniary and non-pecuniary losses resulting from the unlawful practices
                                                                8   complained of above, including damages for emotional pain and suffering, including but
                                                                9   not limited to anguish, distress, humiliation, embarrassment, anxiety and ordeal, in
                                                               10   amounts to be determined at trial and damages for compensatory damages, including
                                                               11   economic losses in amounts to be determined at trial.
Kirtley Wells Law Office




                                                               12
                                                                           C.     Order Defendant to pay Plaintiff punitive damages for its malicious and/or
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                    reckless conduct, in amounts to be determined at trial.
                                 (602) 264-7424




                                                               14
                                                               15          D.     Award Plaintiff her reasonable attorney’s fees and costs;

                                                               16          E.     An award to Plaintiff of pre-judgment interest and post-judgment interest;
                                                               17   on any awards at the highest rate allowed by law; and
                                                               18          G.     Such other and further relief as this Court deems just, appropriate and
                                                               19   proper.
                                                               20                 DATED this 12th day of May, 2021.
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                                 -6-
                                                                       Case 2:21-cv-00843-JZB Document 1 Filed 05/12/21 Page 7 of 7



                                                                1
                                                                2
                                                                                                                      Kirtley Wells Law Office
                                                                3
                                                                4
                                                                5                                                 By: /s/Patricia Kirtley Wells
                                                                                                                     Trisha Kirtley
                                                                6                                                    4742 N. 24th Street, Suite 300
                                                                                                                     Phoenix, AZ 85016
                                                                7                                                    Attorney for Plaintiff
                                                                8
                                                                9
                                                               10
                                                                                                CERTIFICATE OF SERVICE
                                                               11
Kirtley Wells Law Office




                                                               12         I hereby certify that on May 12, 2021, I electronically transmitted the foregoing
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   document to the Clerk’s Office and defense using the ECF System for filing.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14
                                                               15   /s/Trisha Kirtley_____________
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                              -7-
